Exhibit 2(a) PURCHASE AGREEMENT by and among NEWSTAR FINANCIAL, INC. and ANDREA S. FEINGOLD and R. IAN O’KEEFFE Dated as of September 16, 2015 TABLE OF CONTENTS ARTICLE I DEFINITIONS 1 Section 1.1 Definitions 1 ARTICLE II PURCHASE AND SALE 10 Section 2.1 Purchase and Sale 10 Section 2.2 Purchase Price Adjustments 11 Section 2.3 Working Capital Adjustment 11 Section 2.4 Closing 12 Section 2.5 Deliveries at Closing 12 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLERS 13 Section 3.1 Authority; No Violations 13 Section 3.2 Title 13 Section 3.3 Foreign Person Status 13 Section 3.4 Compliance with Law 13 Section 3.5 Brokers and Finders 13 ARTICLE IV REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY 14 Section 4.1 Organization, Etc 14 Section 4.2 Capital Structure 14 Section 4.3 Consents and Approvals 14 Section 4.4 No Conflicts 15 Section 4.5 Financial Statements 15 Section 4.6 Absence of Undisclosed Liabilities 15 Section 4.7 Absence of Certain Changes 15 Section 4.8 Assets 16 Section 4.9 Real Property 16 Section 4.10 Material Contracts 16 Section 4.11 Legal Proceedings 17 Section 4.12 Affiliate Transactions 17 Section 4.13 Compliance with Law; Government Regulation 17 Section 4.14 Company Funds 19 Section 4.15 Assets Under Management 20 Section 4.16 Taxes 20 Section 4.17 Benefit Plans; Employees 21 Section 4.18 Intellectual Property and Information Technology 23 Section 4.19 Insurance 23 Section 4.20 Brokers and Finders 23 Section 4.21 Advertisements 24 Section 4.22 Nonreliance of Sellers 24 Section 4.23 Disclaimer 24 ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER 24 Section 5.1 Organization 24 Section 5.2 Authority; No Violations 25 Section 5.3 Purchase for Own Account 25 Section 5.4 Investment Experience 25 Section 5.5 Investor Suitability 25 Section 5.6 Acknowledgements 25 Section 5.7 Nonreliance of Buyer 25 Section 5.8 SEC Reports 26 Section 5.9 Brokers and Finders 26 Section 5.10 Disclaimer 26 i ARTICLE VI COVENANTS 26 Section 6.1 Termination of Letter of Intent and Confidentiality Agreement 26 Section 6.2 Announcement 26 Section 6.3 Expenses 26 Section 6.4 Further Assurances 26 Section 6.5 Interim Covenants 27 Section 6.6 Access to Information 28 Section 6.7 Commercially Reasonable Efforts 28 Section 6.8 No Solicitation, Etc 28 Section 6.9 Updates to Company Disclosure Schedule 28 Section 6.10 Notification of Certain Matters 28 Section 6.11 Risk Retention Capital 29 Section 6.12 Fund Investment 29 Section 6.13 Investment Committee 29 Section 6.14 Employment Matters; Payment of Employee Bonuses 29 Section 6.15 Certain Investments of the Sellers in Company Funds 29 Section 6.16 Consents 29 Section 6.17 Tax Matters 29 Section 6.18 Lease Deposit 30 Section 6.19 Capital I Offshore Receivable 31 Section 6.20 Plan Termination 31 Section 6.21 Tickets 31 Section 6.22 Purchase Price Allocation 31 ARTICLE VII SURVIVAL; POST-CLOSING OBLIGATIONS 31 Section 7.1 Expiration of Representations, Warranties and Covenants 31 Section 7.2 Result of Breach of Representation or Warranty; Indemnification 31 Section 7.3 Limitations 32 Section 7.4 Claims Notice 33 Section 7.5 Exclusive Remedy 34 Section 7.6 Effect of Investigation 34 Section 7.7 Tax Treatment 34 Section 7.8 Indemnity Payment 34 ARTICLE VIII CONDITIONS TO THE CLOSING 34 Section 8.1 Conditions to Obligations of Each Party 34 Section 8.2 Additional Conditions to the Obligations of Buyer 34 Section 8.3 Additional Conditions to the Obligations of Sellers 35 ARTICLE IX TERMINATION OF AGREEMENT 36 Section 9.1 Termination 36 ARTICLE X MISCELLANEOUS 36 Section 10.1 Amendments; Extension; Waiver 36 Section 10.2 Entire Agreement 37 Section 10.3 Construction and Interpretation 37 Section 10.4 Severability 37 Section 10.5 Notices 37 Section 10.6 Binding Effect; No Assignment 38 Section 10.7 Counterparts 38 Section 10.8 No Third Party Beneficiaries 38 Section 10.9 Specific Performance 38 Section10.10 Governing Law 38 Section 10.11 Consent to Jurisdiction; Waiver of Jury Trial 39 Section 10.12 Waiver of Conflicts 39 ii Schedule Description Permitted Encumbrances 2.1(a) Purchased Interests 2.5(d) Releases 4.1(a) Organization Capital Structure Consents and Approvals No Conflicts 4.5(a) Financial Statements 4.5(b) Outstanding Indebtedness Absence of Certain Changes Real Property 4.10(a) Material Contracts 4.10(c) Banking Relationships Legal Proceedings Affiliate Transactions Compliance with Law; Government Regulation Company Funds Assets Under Management 4.16(h) Taxes Benefit Plans; Employees Intellectual Property and Information Technology Insurance Interim Covenants 7.2(a) Special Indemnities 8.2(g) Closing Conditions - Consents Exhibit Description A Employment Agreements B Net Working Capital C Performance Fee Sharing Agreement D Escrow Agreement E Seed Agreement Amendments F Amended and Restated Limited Liability Agreement of the Company iii PURCHASE AGREEMENT This PURCHASE AGREEMENT, dated as of September 16, 2015, is made by and among NEWSTAR FINANCIAL, INC., a Delaware Corporation (the “Buyer”), ANDREA S. FEINGOLD (“Feingold”), and R. IAN O’KEEFFE (“O’Keeffe” and, together with Feingold, each a “Seller” and collectively the “Sellers”). W I T N E S S E T H: WHEREAS, the Sellers collectively own 100% of the limited liability company interests (the “Purchased Interests”) of Feingold O’Keeffe Capital, L.L.C., a Delaware limited liability company (doing business as FOC Partners) (the “Company”); and WHEREAS, Buyer desires to purchase from the Sellers, and the Sellers desire to sell and transfer to Buyer, all of the Purchased Interests, on the terms and conditions set forth herein; NOW THEREFORE, in consideration of the mutual covenants, representations, warranties and agreements contained herein, and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be bound hereby, the Parties hereby agree as follows: ARTICLE IDEFINITIONS Section 1.1 Definitions.As used in this Agreement, the following terms shall have the meanings set forth below: “Accounting Expert” has the meaning set forth in Section 2.3(b). “Adjusted Projected Management Fees” has the meaning set forth in Section 2.2(b). “Advertisement” has the meaning set forth in Section 4.21(a). “Advisers Act” means the Investment Advisers Act of 1940, as amended, and the rules and regulations promulgated thereunder by the SEC. “Affiliate” means, with respect to any Person, any other Person that directly or indirectly through one or more intermediaries, Controls, is Controlled by, or is under common Control with, the first Person, provided,that the Company Funds shall be deemed to not be Affiliates of the Company. “Agreement” means this Agreement, including the Schedules and any Exhibits hereto, as such may be amended or restated from time to time. “Allocation Statement” has the meaning set forth in Section 6.22. “Ancillary Agreement” means collectively, the Escrow Agreement, the Employment Agreements and all other agreements, documents, instruments and certificates executed and delivered in connection with the Transactions. “AUM” means, with respect to a Company Fund, as of any date, the dollar amount of assets in respect of which the Company is entitled to receive incentive allocations, performance fees, management fees or other similar fees or profits allocations from such Company Fund, as of the date calculated. “Aurora Horizons Fund” means Aurora Horizons Fund. “Avery Street CLO” means Avery Street CLO, Ltd. “Bankruptcy and Equity Exception” has the meaning set forth in Section 3.1(a). “Business” means the business, activities and operations of the Company, including the sponsoring and/or management of the Company Funds, as currently conducted. 1 “Business Day” means a day other than a Saturday, Sunday or other day on which commercial banks in New York, New York are authorized or required by law to close. “Buyer” has the meaning set forth in the Preamble. “Buyer Indemnitees” has the meaning set forth in Section 7.2(a). “Cap” means an amount equal to $2,000,000. “Capital I Offshore Receivable” means the management and incentive fees earned in 2007 and payable by Feingold O’Keeffe Capital I Offshore, Ltd. to the Company as of December 31, 2017 pursuant to the deferred fee arrangement between the Company and Feingold O’Keeffe Capital I Offshore, Ltd, in each case as adjusted for performance. “CAZ Account” means CAZ Credit Opportunity, L.P. “Client” means any Person to which the Company provides collateral management, investment management, or investment advisory services, including any sub-advisory services or similar services, including each Company Fund. “Client Contract” means a Contract under which the Company provides collateral management, investment management or investment advisory services, including any sub-advisory services or similar services, to a Client. “CLO Product” means any investment fund or other investment vehicle (including any corporation, general or limited partnership, limited liability company, account or trust and whether or not dedicated to a single investor) consisting of collateralized loan obligations for which the Company acts as collateral manager. “Closing” has the meaning set forth in Section 2.4. “Closing Date” has the meaning set forth in Section 2.4. “Code” means the Internal Revenue Code of 1986, as amended. “Commission Documents” has the meaning set forth in Section 5.8. “Company” has the meaning set forth in the Recitals. “Company Disclosure Schedule” means the disclosure schedule of even date herewith delivered by the Sellers to Buyer in connection with the execution and delivery of this Agreement, as such disclosure schedule may be updated and/or supplemented in accordance with Section 6.9. “Company Fund” means any investment fund or other investment vehicle (including any corporation, general or limited partnership, limited liability company, trust company, or separate account of any investment vehicle and whether or not dedicated to a single investor) (a) sponsored, managed or controlled by the Company, (b) for which the Company acts or acted as investment adviser, investment sub-adviser, collateral manager, general partner, managing member, manager or administrator, or (c) from which the Company receives, directly or indirectly, management fees, Performance Amounts or any similar fees, including each CLO Product. “Company Material Adverse Effect” means any change, effect, event, matter, occurrence or state of facts that (a) has or results in, or would reasonably be expected to have or result in, a material adverse effect on the business, condition (financial or otherwise), assets, properties, management or results of operations of the Company, including a 10% reduction in aggregate AUM with respect to all Company Funds and any material call or redemption of a CLO Product, other than the Avery Street CLO, or (b) does, or would reasonably be expected to, materially impair or delay any Seller’s ability to promptly perform its obligations hereunder or under any Ancillary Agreement; provided, however, a “Company Material Adverse Effect” shall not include any change, effect, event, matter, occurrence or state of facts to the extent resulting from (i) a decline or worsening of the United States economy in general, (ii) any national or international political or social conditions, including the engagement by the United States in hostilities, whether or not pursuant to the declaration of a national emergency or war, or the occurrence of any military or terrorist attack upon the United States, or any of its territories, possessions, or diplomatic or consular offices or upon any military installation, equipment or personnel of the United States, (iii) any changes or developments in financial, banking or securities markets (including any disruption thereof and any material decline in the price of any market index), (iv) changes in GAAP after the date hereof applicable to the Business, (v) changes in any Laws after the date hereof that are applicable to the Company, (vi) any change that is generally applicable to the industries or 2 markets in which the Company operates, (vii) the public announcement of the Transactions, or (viii) the taking of any action by the Company as expressly required by this Agreement, including, without limitation, the completion of the Transactions contemplated hereby or the Sellers and/or the Company’s efforts in fulfilling the conditions to Closing set forth in Section 8.1, including obtaining any Required Consents; provided that, with respect to a matter described in any of the foregoing clauses (i) through (vi), such matter shall only be excluded so long as such change, effect, event, matter, occurrence or state of facts does not (A) have a disproportionate effect on the Company relative to similar asset management firms or (B) materially impair or delay any Seller’s ability to promptly perform its obligations hereunder or under any Ancillary Agreement. “Confidentiality Agreement” means the confidentiality agreement, dated as of April 7, 2015, by and between Buyer and the Company, as the same may be amended from time to time. “Consent” means, as the context requires, any consent, approval, notice, authorization, waiver, permit, license, grant, agreement, exemption or order of, or registration, declaration or filing with, any Person, including any Governmental Authority. “Contract” means any agreement, contract, arrangement, understanding, obligation or commitment to which a Person is bound or to which its assets or properties are subject, whether oral or written, and any amendments and supplements thereto. “Control” or “Controlled” means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract, as trustee or executor, or otherwise.For purposes of this definition, a general partner or managing member of a Person shall be deemed to Control such Person. “Cost of Financed Retention” has the meaning set forth in Section 2.2(b). “Dispute Notice” has the meaning set forth in Section 2.3(a). “Distribution Agreement” means any Contract for the distribution, placement or sales of shares, interests or units of a Company Fund, including any Contract with a placement agent. “Emerson Place CLO” means Emerson Place CLO, Ltd. “Employee Benefit Plans” has the meaning set forth in Section 4.17(a). “Employee Bonuses” means that portion of the annual performance/incentive based compensation bonuses for the Company’s employees (excluding the Sellers and Scott M. D’Orsi) in respect of the period from January 1, 2015 through the Closing Date. “Employment Agreements” means the respective employment agreements to be entered into as of the Closing by each of the Sellers and Scott M. D’Orsi, in substantially the forms attached hereto as Exhibit A. “Encumbrance” means, whether arising under any Contract or otherwise, any interest or equity (including any option or preemptive right), debts, claims, security interests, liens, encumbrances, pledges, mortgages, hypothecations, rights of others, assessments, restrictions, voting trust agreements, options, rights of first offer, proxies, title defects, rental, credit, factoring or conditional sale or other agreement on deferred terms and charges or other restrictions or limitations of any nature whatsoever. “Entity” means a Person that is not a natural person. “Equity Rights” has the meaning set forth in Section 4.2(c). “ERISA” means the Employment Retirement Income Security Act of 1974, as amended. “ERISA Affiliate” has the meaning set forth in Section 4.17(a). “Escrow Agent” means Wells Fargo Bank, N.A. “Escrow Agreement” has the meaning set forth in Section 2.1(b)(iii). “Escrow Amount” has the meaning set forth in Section 2.1(b)(iii). “Estimated Purchase Price” has the meaning set forth in Section 2.1(b)(i). 3 “Exchange Act” means the Securities Exchange Act of 1934, as amended (including all rules and regulations promulgated thereunder). “Existing AUM” means (i) the assets of the existing investors managed in FOC Capital I Fund and FOC Secured Value Fund and (ii) the assets managed in the CAZ Account, the Signet UCITS Fund, the Valex Loan Fund, the Valex Bond Fund and the Aurora Horizons Fund. “Feingold” has the meaning set forth in the Preamble. “Financial Statements” means (a) the unaudited financial statement of the Company for the 12-month period ending December 31, 2014, including the balance sheet as of such date and the related statements of income, changes in equity and cash flows for such period, and (b) the unaudited balance sheet of the Company, as of June 30, 2015 and the related statement of income for the six-month period then ended. “FIRPTA Certificate” has the meaning set forth in Section 2.5(c). “FOC Capital I Fund” means Feingold O’Keeffe Master Fund, Ltd., Feingold O’Keeffe Capital I, L.P. and Feingold O’Keeffe Capital I Offshore, Ltd. “FOC Secured Value Fund” means Feingold O’Keeffe Secured Value Master Fund, Ltd., Feingold O’Keeffe Secured Value Fund, L.P. and Feingold O’Keeffe Secured Value Fund, Ltd. “Form 10-K” has the meaning set forth in Section 5.8. “Form 10-Q” has the meaning set forth in Section 5.8. “Fund Documentation” means, with respect to each Company Fund, all Organizational Documents, offering memoranda and subscription agreements in effect as of the date hereof in respect of such Company Fund. “Fundamental Representations” has the meaning set forth in Section 7.1. “GAAP” means United States generally accepted accounting principles and practices as in effect from time to time and applied consistently throughout the periods involved. “Governmental Authority” means any nation or government, any foreign or domestic federal, state, county, municipal or other political instrumentality or subdivision thereof and any foreign or domestic Entity or body exercising executive, legislative, judicial, regulatory, administrative or taxing functions of or pertaining to government, including any court and any Self-Regulatory Organization. “Hull Street CLO” means Hull Street CLO, Ltd. “Indebtedness” means, with respect to a Person: (a) any indebtedness for borrowed money, whether or not having recourse to the borrower; (b) any other indebtedness of such Person which is evidenced by a note, bond, debenture or similar instrument; (c) all obligations of such Person under any leases required to be capitalized under GAAP; (d) all obligations of such Person in respect of acceptances issued or created for the account of such Person; (e) all liabilities secured by any Encumbrance on any property owned by such Persons even though such Person has not assumed or otherwise become liable for the payment thereof; (f) any reimbursement obligation with respect to letters of credit (including standby letters of credit to the extent drawn upon), bankers’ acceptances or similar facilities; (g) any obligation issued or assumed as the deferred purchase price of property or services; and (h) all net obligations of such Person under interest rate, commodity, foreign currency and financial markets swaps, options, futures, derivatives and other hedging obligations. “Indemnifying Party” has the meaning set forth in Section 7.4(a). “Indemnitee” has the meaning set forth in Section 7.4(a). 4 “Intellectual Property” means all trademarks, service marks, trade names, corporate names, and trade dress, logos, and slogans, together with all goodwill symbolized by any of the foregoing, domain names, web sites, copyrights, copyrightable subject matter, proprietary models, processes, formulas, software and databases, client lists and similar rights, patents, patent applications, inventions, processes, designs, investment track records, formulae, models, methodologies, trade secrets, know-how, confidential information, computer software, data and documentation, track record and any other similar intellectual property or intangible rights, tangible embodiments of any of the foregoing (in any medium including electronic media), and licenses of any of the foregoing, and registrations and applications to register or renew the registration of any of the foregoing with any Governmental Authority in any country. “Investment Company Act” means the Investment Company Act of 1940, as amended, and the rules and regulations promulgated thereunder by the SEC. “IP Contracts” means all Contracts to which the Company is a party or otherwise bound (a) granting or obtaining any right to use or register any material Intellectual Property, or (b) restricting the Company’s rights, or permitting other Persons, to use or register any material Intellectual Property, in each case other than off-the-shelf software licenses with an acquisition price of less than $10,000. “IRS” means the United States Internal Revenue Service. “Knowledge of the Company” means the actual knowledge of the Sellers, Scott M. D’Orsi, Jeff Crispen and Dorothy Held, in each case after due inquiry. “Law” means all laws, Orders, statutes, codes, regulations, ordinances, orders, decrees, rules, or other requirements with similar effect of any Governmental Authority. “Leases” has the meaning set forth in Section 4.9. “Letter of Intent” means that certain Letter of Intent, dated as of July 16, 2015, by and between the Sellers and Buyer, as the same may be amended from time to time. “Lime Street CLO” means Lime Street CLO, Ltd. “Longfellow Place CLO” means Longfellow Place CLO, Ltd. “Losses” has the meaning set forth in Section 7.2(a). “Made Available” means, with respect to documents or other materials, that such documents or other materials were provided to Buyer by the Sellers, either through physical or electronic delivery or through the availability of such documents or other materials in a virtual data room. “Management Fee Testing Period” has the meaning set forth in Section 2.2(b). “Material Contract” means any Contract to which the Company or any Company Fund is a party or by which it or any of its properties or assets is bound, as of the date hereof, of the type listed below: (a) Client Contracts, Distribution Agreements, and other Fund Documentation, in each case other than as may be entered into in the ordinary course of the Company’s or the Company Fund’s business; (b) Leases; (c) IP Contracts; (d) Contracts relating to any Indebtedness in an amount exceeding $100,000; (e) any joint venture, strategic alliance, exclusive distribution, partnership or similar Contract involving a sharing of profits or expenses or payments based on revenues, profits or assets under management of the Company or any Company Fund; (f) stock purchase agreements, asset purchase agreements and other acquisition or divestiture agreements (including all exhibits, schedules and annexes thereto), in each case relating to the equity or assets of the Company; (g) Contracts providing for future payments or the acceleration or vesting of payments or a termination or amendment right that are conditioned or triggered, in whole or in part, on a change in control of the Company or any Company Fund; 5 (h) Contracts of the Company (i) that involve (A) the annual payment or consideration furnished by or to the Company of more than $100,000 in cash, property or services (valued at fair market value) or (B) the payment or consideration of more than $250,000 in the aggregate in cash, property or services (valued at fair market value), in each case that cannot be terminated by the Company without penalty or payment on 90 days’ or less notice or (ii) for capital expenditures in excess of $100,000 in the aggregate; (i) Contracts of a Company Fund (other than Fund Documentation) not entered into in the ordinary course of business that (A) involve the annual payment or consideration furnished by or to the Company Fund of more than $100,000 in cash, property or services (valued at fair market value) or (B) the payment or consideration of more than $250,000 in the aggregate in cash, property or services (valued at fair market value), in each case that cannot be terminated by such Company Fund without penalty or payment on 60 days’ or less notice; (j) a Contract that requires the Company to pay any commission, finder’s fee, royalty or similar payment; (k) any Contract of the Company that provides for earn-outs or other similar contingent obligations; (l) any Contract to cap fees, share fees or other payments, share expenses, waive fees or to reimburse or assume any or all fees or expenses thereunder; (m) any Contract requiring the Company (i) to co-invest with any other Person, (ii) to provide seed capital or similar investment, or (iii) to invest in any investment product; (n) any Side Letters; (o) any Contract which contains a (i) “claw back” or similar undertaking requiring the reimbursement or refund of any fees (whether performance based or otherwise) paid to any member of the Company, or (ii) a “most favored nation” or similar provision that is material to the Business taken as a whole; and (p) any non-competition, non-solicitation or exclusive dealing agreement, or any other agreement or obligation that purports to limit or restrict in any respect (i) the freedom or ability of the Company, any Affiliate of the Company (including, following the Closing Date, Buyer or any of its Affiliates) or the Business to solicit customers or employees or to compete in any line of business or with any Person or in any area, or (ii) the manner in which, or the localities in which, all or any portion of the Business is or, immediately following consummation of the Transactions, will be conducted. “Most Recent Balance Sheet” means the balance sheet as of June 30, 2015 of the Company, as included in the Financial Statements. “Multiemployer Plan” has the meaning set forth in Section 4.17(d). “Net Working Capital” means (i) the Company’s current assets (defined as, as of any applicable date, the assets of the Company on such date and/or receivable by the Company for revenues recognized and accrued, but not yet received, all in accordance with GAAP), which current assets will exclude the Capital I Offshore Receivable and the amount of any deposit for tickets, or tickets, for New England Patriots football games, minus (ii) the Company’s current liabilities (defined as, as of any applicable date, the liabilities of the Company on such date and/or payable by the Company for expenses recognized, but not yet paid, or revenue received, but not yet earned, all in accordance with GAAP), which current liabilities will include accruals for the Employee Bonuses and the deferred bonus obligation payable to Eric C, Vander Mel pursuant to the Nonqualified Deferred Bonus Agreement, dated April 15, 2013, between Eric C. Vander Mel and the Company. For avoidance of doubt, Net Working Capital will be calculated without duplication of other Purchase Price adjustments set forth in Section 2.2(a) and amounts set forth in Section 6.18. An example of the calculation of Net Working Capital is attached hereto as Exhibit B. “Net Working Capital Statement” has the meaning set forth in Section 2.3(a). “Net Working Capital Statement Dispute Period” has the meaning set forth in Section 2.3(a). “OFAC” has the meaning set forth in Section 4.13(j). “Office Lease” means the lease agreement for the office space located at 699 Boylston Street, 10th Floor, Boston, MA 02116. “O’Keeffe” has the meaning set forth in the Preamble. “Order” means any order, injunction, judgment, decree, writ, stipulation, award or ruling of, or settlement with, any Governmental Authority. 6 “Organizational Documents” means, with respect to any Person that is a corporation, its articles or certificate of incorporation or memorandum and articles of association, as the case may be, and its bylaws; with respect to any Person that is a limited partnership, its certificate of limited partnership and its limited partnership or operating agreement; with respect to any Person that is a limited liability company, its certificate of formation and its limited liability company or operating agreement; with respect to any Person that is a trust or other Entity, its declaration or agreement of trust or its constituent document; and with respect to any other Person, its comparable organizational documents, in each case, as has been amended or restated and as is in effect as of immediately prior to the Closing. “Parties” means Buyer and the Sellers. “Performance Adjustment Amounts” has the meaning set forth in Section 2.2(a). “Performance Amounts” means any fees paid or allocations made for investment advisory, collateral management or investment management services, including carried interest, the amount of which is dependent on the investment performance of the AUM, after taking into account any fee rebates or fee sharing arrangements. “Performance Composite” has the meaning set forth in Section 4.21(c). “Performance Fee Sharing Agreement” means the Performance Fee Sharing Agreement in the form, and with the participants, as set forth in Exhibit C attached hereto. “Permits” has the meaning set forth in Section 4.13(c). “Permitted Encumbrances” means: (a) liens created under the express terms of any real property lease, except any lien arising as a result of any failure to timely make any payment or failure to perform any other obligation or other default under such lease; (b) liens for Taxes that are not yet due and payable or that are being contested in good faith by appropriate proceedings, and for which adequate reserves have been established on the Most Recent Balance Sheet in accordance with GAAP; (c) mechanics, materialmen’s, landlords’, carriers’, warehousemen’s, and other liens imposed by law incurred in the ordinary course of business consistent with past practice for amounts not yet due and payable; (d) zoning restrictions, land use regulations, declarations, reservations, provisions, covenants, conditions, waivers, restrictions on the occupancy or use of property and third party easements, rights of way, leases or similar matters that are recorded in the county records where the effected property is located and do not prohibit the occupancy or use of the property; (e) deposits or pledges to secure obligations under worker’s compensation, social security or similar laws, or under unemployment insurance; (f) deposits or pledges to secure bids, tenders, contracts (other than contracts for the payment of money), personal property leases (including liens securing rental payments under any lease arrangements that are secured by the personal property being rented thereby), statutory obligations, surety and appeal bonds, performance bonds and other obligations of like nature arising in the ordinary course of the business consistent with past practice and made, created or arising prior to the Closing Date; (g) Uniform Commercial Code financing statements regarding operating leases; and (h) liens disclosed on Schedule 1.1. “Person” means any natural person or any firm, partnership, limited partnership, limited liability partnership, association, corporation, limited liability company, joint venture, trust, business trust, sole proprietorship, Governmental Authority or other Entity or any division thereof. “Plans” has the meaning set forth in Section 4.17(a). “Pre-Closing Tax Period” has the meaning set forth in Section 6.17(c). “Pre-Closing Tax Returns” has the meaning set forth in Section 6.17(c). “Proceeding” means any judicial, administrative or arbitral action, cause of action, suit, claim, demand, citation, summons, subpoena, investigation, examination, audit, review, inquiry or proceeding of any nature, civil criminal, regulatory or otherwise, in law or in equity, by, on behalf of, before or involving any court, tribunal, arbitrator or other Governmental Authority. “Projected Base Fee” has the meaning set forth in Section 2.2(b). “Projected Management Fee Statement” has the meaning set forth in Section 2.2(b). “Projected Net Fee” has the meaning set forth in Section 2.2(b). 7 “Purchased Interests” has the meaning set forth in the Recitals. “Purchase Price” has the meaning set forth in Section 2.1. “Records” has the meaning set forth in Section 4.21(c). “Records Requirements” has the meaning set forth in Section 4.21(c). “Related Party” means (a) the Sellers or any officer or director of the Company, (b) any spouse, former spouse, child, parent, parent of a spouse, sibling or grandchild of any of the Persons listed in clause (a) above, (c) any Affiliate of any of the Persons listed in clause (a) or (b) above, and (d) any trust or other estate in which any of the Persons listed in clause (a) or (b) above has a substantial beneficial interest or as to which such Person serves as trustee or in a similar fiduciary capacity, other than the Company. “Required Consents” means the consents set forth on Schedule 8.2(g). “Required GP Fund Interests” has the meaning set forth in Section 2.1(a). “SDN List” has the meaning set forth in Section 4.13(j). “SEC” means the U.S. Securities and Exchange Commission. “Securities Act” has the meaning set forth in Section 4.14(e). “Seed Agreements” means (A) The Second Amended and Restated Management Letter Agreement and Joinder Agreement, by and among Hedge Fund Investment Company II, L.P., Feingold O’Keeffe Capital, L.L.C., Andrea Feingold and Ian O’Keeffe, dated as of December 20, 2013 (amendment in progress); (B) the Investment in Feingold O’Keeffe Master Fund, Ltd. Letter, by and among Hedge Fund Investment Company II, L.P., Feingold O’Keeffe Master Fund, Ltd., and Feingold O’Keeffe Capital, L.L.C., dated as of December 20, 2013 (amendment and restatement in progress); (C) the Investment in Feingold O’Keeffe Secured Value Master Fund, Ltd. Letter, by and among Hedge Fund Investment Company II, L.P., Feingold O’Keeffe Secured Value Master Fund and Feingold O’Keeffe Capital, LLC, dated as of December 20, 2013 (amendment in progress); (D) the Amended and Restated Management Letter Agreement and Joinder Agreement, by and among Select Plus Master 1, L.P., Select Plus Master 2, L.P., Select Plus Master 3, L.P., Select Plus Master 4, L.P., Feingold O’Keeffe Capital, L.L.C., Andrea Feingold and Ian O’Keeffe, dated as of February 15, 2012 (amendment in progress); and (E) the Investment in Feingold O’Keeffe Secured Value Master Fund, Ltd. Letter, by and among Select Plus Master 1, L.P., Select Plus Master 2, L.P., Select Plus Master 3, L.P., Select Plus Master 4, L.P., Feingold O’Keeffe Secured Value Master Fund, Ltd. and Feingold O’Keeffe Capital, L.L.C., dated as of November 8, 2013 (amendment in progress). “Self-Regulatory Organization” means the Financial Industry Regulatory Authority, each national securities exchange in the United States, each non-U.S. securities exchange, and each other commission, board, agency or body, whether United States or foreign, that is charged with the supervision or regulation of brokers, dealers, commodity pool operators, commodity trading advisors, futures commission merchants, securities underwriting or trading, stock exchanges, commodities exchanges, insurance companies or agents, investment companies or investment advisers, or to the jurisdiction of which the Company or any Company Fund is subject. “Seller” and “Sellers” have the meaning set forth in the Preamble. “Seller Indemnitees” has the meaning set forth in Section 7.2(b). “Side Letters” has the meaning set forth in Section 4.15(b). “Signet UCITS Fund” means Signet UCITs Funds Public Limited Company. “Staniford Street CLO” means Staniford Street CLO, Ltd. “Straddle Period” means any taxable period beginning on or before the Closing Date and ending after the Closing Date. “Straddle Period Tax Returns” has the meaning set forth in Section 6.17(e). 8 “Subsidiary” means, with respect to any Person, any corporation, limited liability company, partnership, joint venture, or other legal Entity of which such Person (either alone or through or together with any other Subsidiary) owns, directly or indirectly, more than 50% of the stock or other equity interests the holders of which are generally entitled to vote for the election of the board of directors or other governing body of such corporation or other legal Entity. “Targeted Net Working Capital Amount” means $0.00. “Tax” means (a) any federal, state, local, foreign and other taxes, levies, fees, imposts, assessments, duties and charges of whatever kind imposed by any Taxing Authority (including any interest, penalties, or additions attributable thereto, imposed in connection therewith, or imposed with respect thereto), including taxes imposed on, or measured by, net or gross income, alternative minimum, accumulated earnings, personal holding company, franchise, doing business, capital stock, net worth, capital, profits, windfall profits, gross receipts, business, securities transaction, value added, sales, use, excise, custom, transfer, registration, stamp, premium, real property, personal property, escheat, abandoned or unclaimed property, ad valorem, intangibles, rent, occupancy, license, occupational, employment, unemployment, social security, disability, workers’ compensation, payroll, withholding, estimated and recording, whether computed on a separate, consolidated, unitary, combined or other basis; (b) any liability for the payment of any amounts described in this definition as a result of being a member of an affiliated, consolidated, combined, unitary or similar group, as a result of transferor or successor liability, or as a result of the operation of Law; or (c) any liability for the payments of any amounts as a result of being a party to any Tax Sharing Agreement or as a result of any express or implied obligation to indemnify any other Person with respect to the payment of any amounts of the type described in clause (a) or (b) and, in each of cases (a), (b) and (c), whether disputed or not. “Tax Claim” has the meaning set forth in Section 6.17(f). “Tax Return” means any return, report, declaration, form, claim for refund or information return or statement, including any schedule or related or supporting information, filed or required to be filed with any Governmental Authority in connection with the determination, assessment or collection of any Tax or the administration of any Laws, regulations or administrative requirements relating to any Tax, including any attachment, amendment, or supplement thereto. “Tax Sharing Agreement” means any Tax allocation agreement, Tax indemnification agreement, Tax sharing agreement or similar Contract or arrangement, whether or not written. “Taxing Authority” means the IRS or any other Governmental Authority having jurisdiction over the assessment, determination, collection or other imposition of Taxes or any other authority exercising Tax regulatory authority. “Third Party Claim” has the meaning set forth in Section 7.4(b). “Tier 1 Existing CLOs” means the Longfellow Place CLO, the Staniford Street CLO, and/or the Hull Street CLO. “Tier 2 Existing CLOs” means the Avery Street CLO, the Emerson Place CLO, and/or the Lime Street CLO. “Transaction Expenses” means all out-of-pocket expenses (including all fees and expenses of counsel, accountants, investment bankers, experts and consultants to any Party and its Affiliates) incurred by a Party or on its behalf in connection with or related to the authorization, preparation, negotiation, execution and performance of this Agreement, the Ancillary Agreements and the Transactions. “Transactions” means the transactions contemplated by this Agreement, including the execution, delivery and performance of each Ancillary Agreement. “Transfer Taxes” means all transfer, documentary, intangible, sales, use, stamp, registration and other similar Taxes and fees (including any penalties and interest) incurred in connection with, or resulting from, this Agreement and the transactions contemplated hereby. “Treasury Regulations” means the final and temporary U.S. federal income tax regulations promulgated under the Code, as the same may be amended hereafter from time to time. “Valex Bond Fund” means Valex MultiFund (CH) – Valex Signet – Value – Global Bond. “Valex Loan Fund” means Valex Signet Loan Portfolio, Inc. 9 ARTICLE II PURCHASE AND SALE Section 2.1 Purchase and Sale. (a) Subject to the terms and conditions set forth in this Agreement, at the Closing, each Seller shall sell, assign, transfer and convey to Buyer, and Buyer shall purchase, acquire and accept from each Seller, the portion of the Purchased Interests owned by such Seller as set forth on Schedule 2.1(a), free and clear of all Encumbrances (other than those under applicable federal or state securities Laws), in exchange for an aggregate amount (the “Purchase Price”) equal to the sum of (i) $20.0 million, minus (ii) the Transaction Expenses incurred by the Company (to the extent not otherwise reserved for in Net Working Capital) that remain outstanding as of the Closing so long as the Company pays such Transaction Expenses, (iii) plus or minus, as applicable, the net amount of the Purchase Price adjustments payable in accordance with Sections 2.2(a) and 2.2(b) below, plus (iv) $100,000 of general partnership interests required to be owned by the Company with respect to each of FOC Capital I Fund and FOC Secured Value Fund (i.e., a total of $200,000) (the “Required GP Fund Interests”), and (v) plus or minus, as applicable, the net amount by which Net Working Capital reflected on the Net Working Capital Statement differs from the Targeted Net Working Capital.The Purchase Price shall be paid to the Sellers in the proportions set forth in Schedule 2.1(a) (and Buyer acknowledges that certain amounts of the Purchase Price will be paid by the Sellers to Scott M. D’Orsi pursuant to a separate agreement between such parties).Notwithstanding anything herein to the contrary, in no event shall the Purchased Interests include any direct or indirect investment by a Seller in a Company Fund made through the Company (other than the Required GP Fund Interests) and, at or prior to the Closing, any such investment in a Company Fund shall be distributed, converted or exchanged into a limited partnership, special interest or share class or similar arrangement such that the Sellers (and not the Company) own such investment. (b) Subject to the terms and conditions herein, the Purchase Price will be estimated and paid on the Closing Date as follows: (i) No later than five (5) Business Days prior to the Closing Date, the Sellers shall provide to Buyer a detailed estimate of the Purchase Price (the “Estimated Purchase Price”) based upon the most recent available information, including an estimate of each of the elements detailed in Section 2.1(a) other than Purchase Price adjustments payable in accordance with Section 2.2(b). Buyer and the Sellers shall agree in good faith on the amount of the Estimated Purchase Price prior to the Closing. (ii) The Estimated Purchase Price minus the Escrow Amount shall be paid to the Sellers in the proportions set forth in Schedule 2.1(a) (and Buyer acknowledges that certain amounts of the Purchase Price will be paid by the Sellers to Scott M. D’Orsi pursuant to a separate agreement between such parties). (iii) $2.0 million (the “Escrow Amount”) of the Purchase Price shall be deposited by wire transfer of immediately available funds with the Escrow Agent, to be managed and paid out by the Escrow Agent pursuant to Section 2.1(c) below and to the terms and conditions of an Escrow Agreement to be entered into among the Buyer, the Sellers and the Escrow Agent in the form attached hereto as Exhibit D (the “Escrow Agreement”).The Escrow Amount shall be released to the Sellers by the Escrow Agent pursuant to the terms and conditions of the Escrow Agreement and otherwise on the date that is five (5) Business Days after the date that is eighteen (18) months following Closing, less any amounts claimed against the escrow pursuant to Section 7.2(a). In the event of a conflict between the terms and conditions of this Agreement and the terms and conditions of the Escrow Agreement, the terms and conditions of the Escrow Agreement shall prevail. (iv) Any Transaction Expenses of the Company that remain outstanding as of the Closing that are deducted in the calculation of the Estimated Purchase Price shall be paid by Buyer by wire transfer of immediately available funds to such account or accounts as will have been designated by the Sellers in writing at least three (3) Business Days prior to the Closing in order to satisfy such Transaction Expenses, in each case in accordance with payoff letters and/or letters of direction delivered at Closing in a form reasonably satisfactory to Buyer. (c) Pursuant to the Escrow Agreement, following the Closing, the Escrow Agent shall cause the Escrow Amount to be used to acquire shares of Buyer’s common stock on the open market pursuant to a 10b5-1 program over a period of 90 days following the Closing Date, and Buyer shall reimburse any brokerage fees or expenses incurred by the Escrow Agent in connection with such acquisitions. 10 Section 2.2 Purchase Price Adjustments.The Purchase Price shall be subject to adjustment in the manner contemplated in this Section 2.2. (a) In the event that any Performance Amounts are received by the Company during the period beginning on September 16, 2015 and ending on the Closing Date in connection with the Tier 1 Existing CLOs, the Tier 2 Existing CLOs or the Existing AUM (such amounts, the “Performance Adjustment Amounts”), then, with respect to any such amounts that were distributed to the Sellers prior to Closing, then the Purchase Price shall be reduced by the sum of the following amounts: (i) in the case of the Tier 1 Existing CLOs, the product of (A) 0.50, and (B) the aggregate Performance Adjustment Amounts received by the Company in respect of the Tier 1 Existing CLOs during such period, (ii) in the case of the Tier 2 Existing CLOs, the product of (A) 1.00, and (B) the aggregate Performance Adjustment Amounts received by the Company in respect of the Tier 2 Existing CLOs during such period, not to exceed $10.0 million, and (iii) in the case of the Existing AUM, the product of (A) 0.50, and (B) the aggregate Performance Adjustment Amounts received by the Company in respect of the Existing AUM during such period. (b) In the event that, during the period beginning on July 16, 2015 and ending on the date that is 90 calendar days following the Closing Date, there is a closing in respect of one or more CLO Products, then the Purchase Price shall be increased by an amount equal to the product of (i) 1.90, and (ii) the aggregate Adjusted Projected Management Fees. For the purposes of this Agreement and with respect to any such CLO Product, the following terms shall have the corresponding meanings: “Adjusted Projected Management Fee” means the product of (i) the Projected Net Fee multiplied by (ii) 1.00 minus the quotient of (A) the amount of any equity contribution made or retained by the Buyer (or its Affiliates) to such CLO Product, other than to the extent such equity contribution was made (directly or indirectly) by Feingold or O’Keeffe, divided by (B) the total equity contributed of such CLO Product; “Projected Net Fee” means (i) the Projected Base Fee minus (ii) the Cost of Financed Retention; “Projected Base Fee” means the projected base management fees expected to be earned by the Company in respect of such CLO Product (based upon the then-existing Organizational Documents of such CLO Product) during the Management Fee Testing Period; “Cost of Financed Retention” means the sum of (i) the product of (A) the additional risk retention financing premium, if any, multiplied by (B) the total amount of risk retention financed, plus (ii) the amount of fees and/or rebates paid in respect of any applicable management fee rebates or management fee revenue sharing arrangements; and “Management Fee Testing Period” means the period beginning on the first anniversary of the closing of such CLO Product and ending on the second anniversary of the closing of such CLO Product.Promptly following such 90-day period referenced above, Buyer shall prepare and deliver to the Sellers a statement of the Adjusted Projected Management Fees and a calculation showing any corresponding increase to the Purchase Price (the “Projected Management Fee Statement”).A sample calculation of the adjustment to the Purchase Price contemplated hereunder is set forth on Schedule 2.2(b).Any amounts payable to the Sellers under this Section 2.2(b) shall be paid to the Sellers by a wire transfer of immediately available funds not more than fifteen (15) Business Days following the delivery of the Projected Management Fee Statement. (c) Except as otherwise required by applicable Law, the Parties agree to treat any payment made pursuant to this Section 2.2 as an adjustment to the Purchase Price for all Tax purposes. (d) Each Party shall have the right to access and review the books and records of the Company and each Company Fund to substantiate the amounts to which it is entitled under this Section 2.2. Section 2.3 Working Capital Adjustment. (a) Buyer shall prepare a statement of the Net Working Capital as of the Closing (the “Net Working Capital Statement”) and deliver such statement to the Sellers not more than 30 days following the Closing Date.The Net Working Capital Statement shall be prepared using the same methodology, policies, inclusions, and exclusions as used to determine the Net Working Capital included in the Estimated Purchase Price; provided that with respect to the calculation of any accrued Performance Amounts in connection with Tier 1 Existing CLOs, Tier 2 Existing CLOs or the Existing AUM, such amounts shall be calculated only through September 16, 2015.The Sellers shall have 15 days after receipt of the Net Working Capital Statement (such period, the “Net Working Capital Statement Dispute Period”) to dispute any or all amounts or elements of such Net Working Capital Statement.If either of the Sellers determines to dispute the Net Working Capital Statement during such period, such Seller shall provide Buyer and the other Seller with a notice of such dispute (a “Dispute Notice”), setting forth in reasonable detail the amounts included in the Net Working Capital Statement with which such Seller disagrees, such Seller’s alternative calculation, in reasonable detail, of such amounts, and all other information applicable to such dispute, which notice shall be provided prior to the end of the Net Working Capital Statement Dispute Period.If the Sellers do not deliver notice of any such dispute to Buyer prior to the end of the Net Working Capital Statement Dispute Period, then the Net Working Capital Statement shall be deemed to be final and binding upon Buyer and the Sellers in the form in which it was delivered to Buyer. 11 (b) If a Seller delivers to Buyer and the other Seller a Dispute Notice prior to the end of the Net Working Capital Statement Dispute Period, then the Sellers and Buyer shall use commercially reasonable efforts to resolve the dispute and agree in writing upon the final content of the Net Working Capital Statement within 30 days following the delivery of the Dispute Notice.Items and amounts not objected to by a Seller in the Dispute Notice shall be deemed resolved.If Buyer and the Sellers are unable to resolve all of the items or amounts in dispute within such 30-day period, then Buyer and the Sellers shall submit the dispute for resolution to KPMG LLP (“Accounting Expert”).The Accounting Expert shall prepare a final Net Working Capital Statement, which statement shall assume the correctness of all amounts not in dispute and Accounting Expert shall determine all amounts which remain in dispute.In resolving any matters in dispute, the Accounting Expert may not assign a value to any item in dispute greater than the greatest value for such item assigned by Buyer, on the one hand, or a Seller, on the other hand, or less than the smallest value for such item assigned by Buyer, on the one hand, or a Seller, on the other hand. Except for manifest error on its face or fraud, all determinations of Accounting Expert with respect to the Net Working Capital Statement shall be final, conclusive and binding on Buyer and the Sellers and neither Buyer nor the Sellers shall have the right to appeal such determinations. Buyer and the Sellers shall bear their own expenses in connection with the review and resolution by Accounting Expert.The fees and expenses of Accounting Expert incurred in connection with the resolution of the dispute shall be allocated between Buyer and the Sellers by Accounting Expert in proportion to the extent that either of Buyer or the Sellers did not prevail on items in dispute with respect to the Net Working Capital Statement as submitted to Accounting Expert; provided, that so long as each Party complies with the procedures of this Section 2.3(b), such Party shall not be responsible for the other Parties’ outside counsel or accounting fees. (c) Buyer and the Sellers agree to cooperate fully and expeditiously with Accounting Expert in order to facilitate the receipt of the final determination of Accounting Expert within 30 days following submission of a dispute to Accounting Expert. (d) (i) If the Net Working Capital at Closing, as ultimately determined pursuant to this Section 2.3, is greater than the Net Working Capital included in the Estimated Purchase Price, Buyer shall, within 30 days following such final determination, pay to the Sellers (in the proportions set forth in Schedule 2.1(a)) an amount equal to such excess, and (ii) if the Net Working Capital at Closing, as ultimately determined pursuant to this Section 2.3, is less than the Net Working Capital included in the Estimated Purchase Price, the Sellers shall (severally, and not jointly) pay, within 30 days following such final determination, to Buyer (in the proportions set forth in Schedule 2.1(a)) an amount equal to such shortfall. (e) Except as otherwise required by applicable Law, the Parties agree to treat any payment made pursuant to this Section 2.3 as an adjustment to the Purchase Price for all Tax purposes.
